DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 (ln. 12) reads “return means”, and it should read “a return means”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 2 recites the limitation “an elastic deformation comprising the return means”. It is unclear what is being claimed. An elastic deformation is an action or a type of movement or deformation. An action can’t include an apparatus. Claims 3 and 6 do not cure the deficiency. Correction/clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann et al. (US 2010/0276539 A1), hereinafter Brinkmann, in view of Allerding et al. (US 4,383,666), hereinafter Allerding.
Regarding claim 1, Brinkmann discloses an aircraft comprising: 
a structure (6: dividing wall, Fig. 1), 
a fuselage (1, Fig.1) fixed to the structure (via the floor, Fig. 1), 
a floor (2, Fig. 1) fixed to the structure (Fig. 1) and installed in the fuselage (Fig. 1), separating an interior volume of the fuselage (Fig. 1) into a passenger space above the floor (3: cabin, Fig. 1) and a hold beneath the floor (5: under floor space, Fig. 1), 
said aircraft has a shut-off system (20, 21: left-hand fire protection device, right-hand fire protection device, Fig. 1) comprising: 
	a flap (22: fireproof bulkhead, Fig. 1) mounted on the structure (Fig. 1) in a manner hinged (Fig. 3A) along a hinge line (§[0051]… is shown in FIG. 3A, the fireproof bulkhead 22 is provided pivotably about a pivot axis 25 at its rear end 23, by means of a hinge 24 provided on the dividing wall) between a standby position (ventilating position I, Fig. 2) in which the flap does not shut off the opening (§[0050]: In FIG. 2, the fireproof bulkhead 22 is in the ventilating position I and thereby exposes the gap 10) and a protective position (screening position II, Fig. 3) in which the flap shuts off the opening (§[0055]… the screening position II, the gap 10 being sealed in a substantially gastight manner), 
	return means that urge the flap into the protective position (§[0054]… the fireproof bulkhead 22 is preferably provided such that it is spring-biased about the pivot axis 25, as indicated by the leg spring 34. Alternatively, the actuation of the fireproof bulkhead 22 for pivoting may also take place under the effect of gravitational force), and 
	a retaining element (27: holding means, Fig. 2A) that keeps the flap in the standby position and breaks when its temperature exceeds its melting point (§[0052]-§[0054]…The holding means 27 comprise a bush 30, which is fixedly provided at the front end 26 of the fireproof bulkhead 22…the pin 32 is formed from an elastic material, which melts and/or shrinks under the effect of heat… If a fire 16 occurs, as represented in FIG. 1… heat 17 causes the material of the pin 32 to melt and this pin consequently releases the front end 26 of the fireproof bulkhead 22 to pivot about the pivot axis 25).
Brinkmann does not appear to specifically disclose wherein the floor has openings between the passenger space and the hold.
However, Allerding is in the field of aircraft safety features (abstract) and teaches a floor (1, Fig. 1) that has openings (5, Fig. 1) between a passenger space and a hold (col. 2, ln. 21-31 …an intersection and the transition between sidewall 2 and floor 1 of the passenger compartment 3; the cargo and baggage compartment is identified by reference numeral 4… The two compartments 3 and 4 are air-conductively interconnected by openings 5 along the lower parts of the interior wall of the passenger compartment. The openings 5 are correspondingly arranged all along the aircraft, along both sides of the intermediate floor 1.)	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the floor disclosed by Brinkmann with the openings in floor as taught by Allerding, in order to have openings in the floor between the passenger space and the hold, whereby for each opening, said aircraft has a shut-off system (20, 21: left-hand fire protection device, right-hand fire protection device, Fig. 1, Brinkmann). The benefit being airflow between the two spaces for, at minimum, air conditioning means (see Allerding, col. 2, lines 31-32).

Regarding claim 4, modified Brinkmann disclose the aircraft according to claim 1, wherein the flap is fixed to the structure by way of a hinge (hinge 24 @ pivot axis 25, Fig. 3A), and wherein the return means are formed by a spring (34: leg-spring, Fig. 3) that urges the flap into the protective position.

Regarding claim 5, modified Brinkmann discloses the aircraft according to claim 4, wherein the retaining element (28: panel, Fig. 3) is fixed between the flap and the structure (Fig. 3).
Modified Brinkmann does not appear to specifically disclose wherein the retaining element is made up of at least one rod. However, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the panel retaining element of Brinkman with a rod, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for using a rod would be to provide yet another variation of retaining devices for retaining the flap in the invention. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann and Allerding as applied to claim 1 above, and further in view of Voss et al. (US 2012/0043421 A1), hereinafter Voss.
Regarding claim 2, modified Brinkman discloses the aircraft according to claim 1, wherein the shut-off system has a foldable plate (Fig. 4) made up of the flap (22, Fig. 4) and of a fixed part (40: fastening portion, Fig. 4), the fixed part being fixed to the structure (§[0058]: a fastening portion 40, which is provided with holes 41 for fastening to the dividing wall 6), the flap is extended by the fixed part (§[0058]), which is joined to the flap along a fold line (§[0058]: the fireproof bulkhead 22 has a bearing portion 42 adjoining the fastening portion 40), the flap is folded with respect to the fixed part along the fold line when the flap is in the standby position (Fig. 2, §[0058]: FIG. 4 shows an alternative form of the fireproof bulkhead 22 according to FIG. 2.), so as to form a fold (§[0058]), 
wherein the hinge line of the flap corresponds to the fold line (Fig. 2), wherein the folding of the flap, when the flap is in the standby position, corresponds to the return means (Fig. 2).
Modified Brinkmann does not appear to specifically disclose an elastic deformation comprises the return means. However Voss teaches a flap made of elastically deformable material (§[0020]… the flap of the decompression element may be made of a material that is elastically deformable…), (Examiner notes 112 rejection associated with this claim).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foldable plate disclosed by modified Brinkmann with the elastic deformability as taught by Voss, in order to have a foldable flap, wherein the folding of the flap, when the flap is in the standby position, corresponds to an elastic deformation comprising the return means. The benefit being a means of ensuring the flap is closed.

Regarding claim 3 modified Brinkman and Voss disclose the aircraft according to claim 2, wherein the retaining element (28: panel, Fig. 3)  is fixed between the flap and the structure or the fixed part (Fig. 3).
	None of Brinkmann, Allerding or Voss appear to specifically disclose wherein the retaining element is made up of at least one rod. However, it would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the panel retaining element of Brinkman with a rod, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for using a rod would be to provide yet another variation of retaining devices for retaining the flap in the invention. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is rejected due to its dependency on a 112 rejected base claim, but would be allowable if the 112 rejections are overcome and it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berg (US 5,397,080 A) teaches a device for retarding the spread of fire in an aircraft. Perrone (US 5,554,433 A) teaches horizontally hinged covers for use in ceiling/floors are provided which are highly fire resistant and which in the event of fire automatically close.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                           

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647